Citation Nr: 1338629	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

In October 2010, prior to promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal for service connection for kidney stones; his representative affirmed his withdrawal in November 2013.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for kidney stones have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, in an October 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted his written request to withdraw his appeal.  Subsequently, the Veteran's representative, in its September 2013 Informal Hearing Presentation, indicated the Veteran's appeal was still pending.  In November 2013, the Veteran's representative clarified, in writing, that the Veteran indeed wished to withdraw his appeal, as stated in his October 2010 correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to service connection for kidney stones is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


